     Case 3:19-cv-00924-JLS-WVG Document 18 Filed 08/18/20 PageID.614 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    COLERIDGE B. STROUD,                              Case No.: 19-CV-924 JLS (WVG)
12                                    Petitioner,
                                                        ORDER (1) ADOPTING REPORT
13    v.                                                AND RECOMMENDATION,
                                                        (2) DENYING PETITION FOR WRIT
14    ROBERT NEUSCHMID, Warden,
                                                        OF HABEAS CORPUS, AND
15                                  Respondent.         (3) DENYING CERTIFICATE OF
                                                        APPEALABILITY
16
17                                                      (ECF Nos. 1, 13)
18
19         Presently before the Court is Magistrate Judge William V. Gallo’s Report and
20   Recommendation (“R&R,” ECF No. 13). Magistrate Judge Gallo recommends that the
21   Court deny Petitioner Coleridge Stroud’s Petition for Writ of Habeas Corpus (ECF No. 1).
22   Petitioner did not object to the R&R. Having considered Magistrate Judge Gallo’s R&R,
23   the Parties’ arguments, and the law, the Court rules as follows.
24                                       BACKGROUND
25         Magistrate Judge Gallo’s R&R contains a complete and accurate recitation of the
26   relevant factual and procedural histories underlying the Petition. See R&R at 1–4. This
27   Order incorporates by reference the background as set forth therein.
28   ///

                                                    1
                                                                             19-CV-924 JLS (WVG)
     Case 3:19-cv-00924-JLS-WVG Document 18 Filed 08/18/20 PageID.615 Page 2 of 4



 1                                     LEGAL STANDARD
 2          Federal Rule of Civil Procedure 72(b) and 28 U.S.C. § 636(b)(1) set forth a district
 3   court’s duties regarding a magistrate judge’s report and recommendation. The district court
 4   “shall make a de novo determination of those portions of the report . . . to which objection
 5   is made,” and “may accept, reject, or modify, in whole or in part, the findings or
 6   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(c); see also
 7   United States v. Raddatz, 447 U.S. 667, 673–76 (1980). In the absence of a timely
 8   objection, however, “the Court need only satisfy itself that there is no clear error on the
 9   face of the record in order to accept the recommendation.” Fed. R. Civ. P. 72 advisory
10   committee’s note (citing Campbell v. U.S. Dist. Court, 510 F.2d 196, 206 (9th Cir. 1974)).
11                                          ANALYSIS
12          Petitioner, who in 2015 pled guilty to carjacking, kidnapping, robbery, reckless
13   evading of police, and misdemeanor sexual battery, see R&R at 2, and “admitted that he
14   was out on bail at the time of these offenses, [and] that he had one serious prior felony
15   conviction and two prior strike convictions,” id. (citations omitted), raises two grounds for
16   relief in his Petition.
17          First, Petitioner challenges “his sentence under California’s ‘Three Strikes Law,’
18   Cal. Pen. Code § 667, arguing that the trial court abused its discretion by denying his
19   motion to strike his prior ‘strikes’ under People v. Superior Court (Romero), 13 Cal. 4th
20   497 (1996).” R&R at 1. Magistrate Judge Gallo determined this “claim provides no basis
21   that allows issuance of the writ” because “Petitioner’s claim of an abuse of Romero
22   discretion is fundamentally a question of California law and fails to satisfy the requirement
23   of § 2254(d)(1) as ‘contrary to’ any federal law or constitutional mandate subject to federal
24   habeas review.” Id. at 5.
25          Second, Petitioner argues his sentence violates the Eighth Amendment because it
26   was “disproportionate to other sentences for the closely related conditions.” Id. at 6.
27   Magistrate Judge Gallo concluded that “[t]his is not the ‘extraordinary case’ that amounts
28   to a constitutional violation” because, based on the record, “the California courts did not

                                                   2
                                                                                19-CV-924 JLS (WVG)
     Case 3:19-cv-00924-JLS-WVG Document 18 Filed 08/18/20 PageID.616 Page 3 of 4



 1   unreasonably apply clearly established federal law.” Id. at 7. Judge Gallo therefore found
 2   “no disproportionate punishment basis under the California trial court’s sentence that
 3   warrants habeas review.” Id.
 4         Because Petitioner failed timely to object to Magistrate Judge Gallo’s R&R, see
 5   R&R at 8 (directing that any objections be filed by December 17, 2020), the Court reviews
 6   the R&R for clear error. The Court finds that the R&R is well reasoned and contains no
 7   clear error. Accordingly, the Court ADOPTS in its entirety Magistrate Judge Gallo’s R&R
 8   (ECF No. 13) and DENIES the Petition (ECF No. 1).
 9                           CERTIFICATE OF APPEALABILITY
10         The Court also is obliged to determine whether to issue a COA in this proceeding.
11   A COA is authorized “if the applicant has made a substantial showing of the denial of a
12   constitutional right.” 28 U.S.C. § 2253(c)(2). “Where a district court has rejected the
13   constitutional claims on the merits, . . . [t]he petitioner must demonstrate that reasonable
14   jurists would find the district court’s assessment of the constitutional claims debatable or
15   wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). When “the district court denies a
16   habeas petition on procedural grounds without reaching the prisoner’s underlying
17   constitutional claim, a COA should issue when the prisoner shows, at least, that jurists of
18   reason would find it debatable whether the petition states a valid claim of the denial of a
19   constitutional right and that jurists of reason would find it debatable whether the district
20   court was correct in its procedural ruling.” Id.
21         Because the Court finds that no reasonable jurist would find it debatable whether the
22   Court was correct in its determination that Petitioner is not entitled to federal habeas corpus
23   relief, the questions presented by the Petition do not warrant further proceedings.
24   Accordingly, the Court DENIES a COA.
25   ///
26   ///
27   ///
28   ///

                                                    3
                                                                                 19-CV-924 JLS (WVG)
     Case 3:19-cv-00924-JLS-WVG Document 18 Filed 08/18/20 PageID.617 Page 4 of 4



 1                                     CONCLUSION
 2         In light of the foregoing, the Court ADOPTS Magistrate Judge Gallo’s R&R in its
 3   entirety (ECF No. 13), DENIES the Petition (ECF No. 1), and DENIES a certificate of
 4   appealability. Accordingly, the Clerk of Court SHALL ENTER Judgment denying the
 5   Petition and SHALL CLOSE the file.
 6         IT IS SO ORDERED.
 7   Dated: August 18, 2020
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               4
                                                                         19-CV-924 JLS (WVG)
